 



Exhibit 10.12

THIS DOCUMENT CONSTITUTES PART OF THE PROSPECTUS COVERING THESE SECURITIES,
WHICH HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

The date of this document is June 30, 2003

DIONEX CORPORATION

STOCK OPTION PLAN

To Our Optionees:

     We are pleased with this opportunity to provide you with information
regarding our Stock Option Plan, referred to in these materials as the “Option
Plan.” We believe the Option Plan is an important part of the benefits provided
to our employees and consultants. Please take the time to carefully review this
information.

     Dionex Corporation (the “Company”) adopted the Option Plan in order to
provide you with an opportunity to share in the Company’s growth. The Company
believes the Option Plan assists it in hiring qualified employees and
consultants and in building a satisfying long-term relationship with existing
employees and consultants through recognition of their contribution to the
Company.

     We have divided our discussion of the Option Plan into three parts. The
first part of this document describes the terms of the Option Plan, which
provides for the grant of what are called incentive stock options
(tax-advantaged options) and nonqualified stock options (options that do not
have special tax advantages). The second and third parts of this document
describe the tax consequences relating to your participation in the Option Plan.

     The following information is intended to be a summary. It may not answer
all the questions you have about the Option Plan or your option and is not
intended to go into every detail of the Option Plan or your option. In addition,
please be aware that the terms of options are not required to be the same for
every optionee. Please be sure to carefully review your option grant to be sure
that you understand its specific terms and conditions. A copy of the Option Plan
or your option(s) can be obtained from the Controller, at the Company’s
principal offices at 501 Mercury Drive, Sunnyvale, California 94088, telephone
(408) 737-0700, ext. 1406. The Chief Financial Officer and the Controller are
also available to answer further questions you may have.

     If you wish to exercise an option you will need to complete the option
exercise form provided with your option grant. You may always obtain extra
copies of the option exercise form from Investor Relations, Dionex Corporation,
501 Mercury Drive, Sunnyvale, California 94088, telephone (408) 737-0700, ext.
1405.

1.



--------------------------------------------------------------------------------



 



Information About Dionex Corporation

     An important part of your participation in the Option Plan is understanding
the Company, its products, operations and financial condition. Like any
stockholder of the Company, you can keep yourself informed about the Company by
reviewing reports and other documents that the Company prepares for stockholders
and the general public. If you become a stockholder of the Company, you will be
entitled to attend stockholder meetings and to vote in the election of directors
and other matters brought before the stockholders.

     If you have not already received a copy of the Company’s most recent annual
report containing audited financial statements, a copy of the annual report
should be delivered to you with these materials. Additional copies are available
from Investor Relations, Dionex Corporation, 501 Mercury Drive, Sunnyvale,
California 94088, telephone (408) 737-0700, ext. 1405. Alternatively, the
Company’s most annual report on Form 10-K is available through the Company’s
filings with the Securities and Exchange Commission (the “Commission”) located
at the following web site: www.sec.gov.

     The federal securities laws require the Company to provide information
about its business and financial status in annual reports, commonly known as
“10-Ks” and quarterly reports, commonly known as “10-Qs.” These reports are
filed with the Securities and Exchange Commission. In addition, it certain
important corporate events occur during the year, the Company may file reports
commonly known as “8-Ks.” The Company also prepares and files with the
Commission a proxy statement in connection with its annual meeting of
stockholders. The proxy statement provides further information about the Company
and its officers, directors and major stockholders. From time to time the
Company may also file other documents with the Securities and Exchange
Commission. as required by Sections 13(a), 13(c), 14 and 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”).

     All of these documents constitute part of the information required by
securities laws to be provided or made available to you in connection with your
purchase of stock under the Option Plan; that is, these documents are
incorporated by reference into these materials, which constitute the prospectus
for the Option Plan.

     For a copy of these documents, all of which are available without charge
and upon written or oral request, please contact Investor Relations, Dionex
Corporation, 501 Mercury Drive, Sunnyvale, California 94088, telephone (408)
737-0700, ext. 1405.

     If you are already a stockholder of the Company, you should receive copies
of the Company’s proxy statement, reports to stockholders and other stockholder
communications. You may always request copies of this information, which can be
obtained without charge from Investor Relations.

2.



--------------------------------------------------------------------------------



 



Questions Index

              Question   Page Part I Terms of the Option Plan     1  
1.
  Who determines whether I receive an option and the terms of my option? How
many shares of common stock will my option cover?     1  
2.
  Will my stock option be an incentive stock option or a nonstatutory stock
option? What is the difference?     2  
3.
  How is the exercise price of an option determined?     2  
4.
  When can I exercise my option?     3  
5.
  How do I exercise my option?     3  
6.
  How do I pay the exercise price?     3  
7.
  I have heard about cashless exercise programs through brokers. How do these
work?     3  
8.
  Will I continue to receive options as long as I stay with the Company?     4  
9.
  Can the terms of the Option Plan be changed and, if so, do those changes
affect options I received before the changes?     4  
10.
  What happens if I leave the Company or go on a leave of absence?     4  
11.
  What if I leave the Company because of disability?     5  
12.
  What are the rights of my heirs upon my death?     5  
13.
  Can a relative or friend exercise my option?     5  
14.
  Can I sell the stock I receive from exercising my option right away?     5  
15.
  If I am aware of important non-public information, can I sell my stock before
this news is disclosed to the public? For example, if I know the Company is
having significant problems in developing an important product that previously
was announced or that the Company is about to acquire a competitor, can I sell
my stock before the Company puts out a press release?     6  
16.
  Do I have to pay a commission when I exercise my option or when I sell the
stock?     6  
17.
  How can I make a gift of the stock I receive upon exercising an option?     6
 
18.
  Does the Company pay dividends on its Common Stock?     7  
19.
  Does the Option Plan have any of the same benefits as a qualified retirement
plan (including a 401(k) plan) and will my participation in the Option Plan
affect my participation in the Company’s 401(k) plan?     7  
20.
  Do special rules apply to me if I am an officer or director of the Company?  
  7   Part II Tax Issues Relating to Your Participation in the Option Plan     8
 
21.
  Do I have to pay tax when I receive a nonstatutory stock option or exercise
the nonstatutory stock option?     9  

i.



--------------------------------------------------------------------------------



 



Questions Index
(CONTINUED)

              Question   Page
22.
  Will the Company withhold the amount of taxes due on exercise of a
nonstatutory stock option?     9  
23.
  How much tax do I pay when I sell stock received pursuant to the exercise of a
nonstatutory stock option?     9  
24.
  What is the difference between ordinary income and capital gains and losses
for federal tax purposes?     9  
25.
  Do I have to pay tax when I receive or exercise an incentive stock option?    
10  
26.
  How is my profit taxed when I do dispose of the stock received on exercise of
an incentive stock option? What if I lose money?     10  
27.
  Is there any withholding on the exercise of my incentive stock option or the
sale of the stock acquired on exercise?     11  
28.
  Do I have to notify the Company after I sell my stock?     11  
29.
  What are the tax consequences if I use shares I already own to pay the
exercise price of a nonstatutory stock option?     11  
30.
  What are the tax consequences if I use shares I already own to pay the
exercise price of an incentive stock option?     12  
31.
  What are the tax consequences of my exercise of options if I am subject to the
alternative minimum tax?     12   Part III Examples     13  

ii.



--------------------------------------------------------------------------------



 



Part I

Terms of the Option Plan

     Part I of this document provides general information about the Option Plan.
Parts II and III of this document describe the various tax consequences to you
of your participation in the Option Plan.

     The following table should help you locate particular questions you may
have with regard to participation in the Option Plan.

          Relevant Questions and Type of Information

--------------------------------------------------------------------------------

  Answers

--------------------------------------------------------------------------------

For information regarding participation in the Option Plan
  8, 9, 19
For information regarding the terms of options
  1, 2, 3
For information regarding the exercise of options
  4, 5, 6, 7, 12, 13
For information regarding the disposition (e.g. sale) of stock received upon
exercise of options
  14, 15, 16, 17, 20
For information regarding the status of options if your employment is terminated
or you take a leave of absence
  10, 11, 12



1.   Who determines whether I receive an option and the terms of my option? How
many shares of common stock will my option cover?

     The decision to grant an option to any particular individual is made by the
Board of Directors of the Company (the “Board”). The Board may delegate
administration of the Option Plan to a committee (the “Compensation Committee”).
The Compensation Committee is composed of at least two non-employee members of
the Board. The Option Plan currently provides for the grant of options to
employees and consultants covering an aggregate of 7,650,000 shares of the
Company’s common stock. When the Board or Compensation Committee grants an
option, it has the discretion to determine the terms of the option, including
the number of shares the option will cover. There are certain tax restrictions
on the number of incentive stock options that can be granted. In addition, no
person is eligible to receive options in any 12-month period covering more than
400,000 shares of the Company’s common stock.

     The Board or Compensation Committee also administers the Option Plan and
has the power to interpret the Plan. Information about the current members of
the Board is provided in the Company’s proxy statement for its last annual
meeting. You may obtain additional information about the administration of the
Option Plan by calling the Company’s Controller at (408) 737-0700, ext. 1406, or
the Chief Financial Officer at (408) 737-0700, ext. 1407.

1.



--------------------------------------------------------------------------------



 



     If administration of the Option Plan has been delegated to a Compensation
Committee, the Board retains the right to revert authority to construe and
interpret the Option Plan back to itself. References to the Board in this
document should be construed as references to the Compensation Committee, as
applicable.



2.   Will my stock option be an incentive stock option or a nonstatutory stock
option? What is the difference?

     At the time the Board grants you an option, the Board will determine
whether the option is an incentive stock option or a nonstatutory stock option.
This determination generally is based on the Board’s understanding of the
relative tax benefits to you and the Company in granting incentive stock options
versus nonstatutory stock options. In general, potentially favorable tax
treatment is provided to the holders of stock options that qualify as incentive
stock options under the Internal Revenue code.

     Upon the exercise of an incentive stock option, an optionee is typically
not subject to tax except for the possible imposition of alternative minimum
tax. (See Question 25.) Upon the exercise of a nonstatutory stock option,
however, an optionee generally is taxed based on the difference between the
exercise price of the option and the fair market value of the stock on the date
of exercise. (See Question 21.) This deferral of the recognition of tax until
the time of sale of the stock, as well as the possible treatment of the “spread”
as capital gain, are the principal advantages of incentive stock options.
However, incentive stock options have certain limitations on their exercise
price, terms, transferability and duration.

     In addition, the tax regulations restrict the Board’s ability to grant
incentive stock options under certain circumstances. For example, if the
aggregate value of the shares under all incentive stock options held by you that
were granted after 1986 and that become exercisable for the first time during
any calendar year is greater than $100,000, then that number of those shares
with a value over $100,000 will be treated as nonstatutory stock options.

     The rules governing the tax effects of incentive stock options and
nonstatutory stock options are complex and you should carefully read the tax
information provided below in this prospectus.



3.   How is the exercise price of an option determined?

     The Internal Revenue Code requires that the exercise price of an incentive
stock option be at least 100% of the fair market value of the Company’s common
stock on the date the option is granted. The Board typically will determine the
fair market value by reference to prices of the Company’s common stock as quoted
by NASDAQ at the time of grant. We will refer to this price as the “market
price.” Special rules apply to the exercise price of incentive stock options
granted to anyone who owns 10% or more of the voting power of the Company or its
affiliates. You should speak with Investor Relations if you believe these rules
might apply to you.

     The Option Plan provides that the Board may set the exercise price for a
nonstatutory stock option at any price not less than 85% of the fair market
value of the Company’s common stock at the time of grant.

2.



--------------------------------------------------------------------------------



 



4.   When can I exercise my option?

     When the Board grants an option, the Board also determines certain terms of
the option, including the date or dates after which the option may be exercised.
Currently it is the general policy of the Board to grant options subject to
four-year vesting. This means that 25% of your option will vest on each
anniversary of the date of grant of your option until the option is completely
vested. Although you can exercise your option at any time once a portion of the
option has vested, you may exercise your option only for the number of shares
that have actually vested at the time of exercise. In addition, the Board has
the authority to accelerate the vesting schedule of any outstanding option under
the Option Plan. Options granted by the Board generally have a term of ten
years, so you must exercise your option before it expires at the end of the
ten-year period. For example, if your option was granted on January 15, 2003, it
will expire on January 14, 2013.



5.   How do I exercise my option?

     You exercise your option by completing an option exercise form and
delivering the form, together with payment of the exercise price (see Question 6
below) to Investor Relations, Dionex Corporation, 501 Mercury Drive, Sunnyvale,
California 94088, telephone (408) 737-0700, ext. 1405. You should receive a copy
of the option exercise form with your option grant. You can obtain additional
copies of the form from Investor Relations.



6.   How do I pay the exercise price?

     Generally, you pay the exercise price with cash unless the Board
determines, at the time it grants an option, that the exercise price may be paid
either (a) by delivery to the Company of other common stock of the Company with
a value equal to the aggregate option exercise price, or (b) in any other form
of legal consideration that may be acceptable to the Board.

     You may be able to do a broker-assisted exercise. See Question 7 below.



7.   I have heard about cashless exercise programs through brokers. How do these
work?

     Cashless exercise programs involve the delivery to a broker of a copy of
your signed and completed option exercise form and your irrevocable instructions
to the Company to deliver stock to be received upon exercise of the option to
the broker rather than to you. You can obtain an instruction form for your
broker from Investor Relations. The broker can then deliver cash to the Company
in payment of the exercise price, and, in some cases, withholding taxes. The
Company then delivers the stock certificate to the broker. After the stock is
delivered to the broker, the stock can be maintained as margin stock in an
account designated by you or sold pursuant to your instructions. However, the
Company will not participate in any such program that causes stock certificates
to be delivered to the broker before payment for the exercise price or an
irrevocable guarantee of payment from the sales proceeds has been provided to
the Company. You should contact Investor Relations to determine if such a
program is available.

     If you are a director or executive officer of the Company, see Question 20.

3.



--------------------------------------------------------------------------------



 



8.   Will I continue to receive options as long as I stay with the Company?

     Whether or not you receive stock options will depend on many factors, such
as your performance, the Company’s overall performance, the Board’s then current
policy and the number of shares remaining in the Option Plan. Furthermore, the
Board has the authority to stop granting options and to terminate the Option
Plan at any time. The Option Plan, by its terms, and therefore the Board’s
authority to grant options under the Option Plan, terminate on July 27, 2009
unless the Board determines to terminate the Option Plan earlier. Any
termination of the Plan would not affect your rights under your outstanding
options without your consent, and your options would continue in full force and
effect until they expire in accordance with the terms of the options. You should
note that your receipt of options under the Option Plan does not alter the
Company’s right to terminate your employment or engagement as a consultant at
any time and for any reason, with or without cause.



9.   Can the terms of the Option Plan be changed and, if so, do those changes
affect options I received before the changes?

     Generally, the Board decides whether to change the terms of the Option
Plan. Usually the Option Plan is amended to increase the number of shares
available under the Plan or to take into account changes in the tax or
securities laws. These changes may be presented to the stockholders of the
Company for approval at the Company’s annual meeting if tax, securities or other
laws require stockholder approval of the changes.

     Any changes to the Option Plan would not affect your rights under your
outstanding options without your consent. If certain changes occur to the
Company’s capitalization, e.g., a stock split or reverse stock split of its
common stock, the Board will appropriately adjust the exercise price and number
of shares subject to your options. In the event of (a) a dissolution,
liquidation or sale of substantially all of the assets of the Company, (b) a
merger or consolidation in which the Company is not the surviving corporation,
or (c) a reverse merger in which the Company is the surviving corporation but
the shares of the Company’s common stock outstanding immediately prior to the
merger are converted by virtue of the merger into other property, then (i) any
surviving corporation shall assume any options outstanding under the Option Plan
or shall substitute similar options for those outstanding under the Option Plan,
or (ii) such options shall continue in full force and effect. If any surviving
corporation refuses to assume or continue such options, or to substitute similar
options for those outstanding under the Option Plan, then, with respect to
options held by persons then performing services as employees or as consultants
for the Company, the time during which such options may be exercised shall be
accelerated such that the options are immediately exercisable in full and will
terminate if not exercised prior to such event.



10.   What happens if I leave the Company or go on a leave of absence?

     Whether you leave the Company voluntarily or your employment or engagement
as a consultant is terminated by the Company for any reason, your right to
exercise any vested portion of your option generally will terminate 30 days
after your last day of employment or consulting with the Company. However, the
terms of your option may provide that it will

4.



--------------------------------------------------------------------------------



 



terminate sooner than 30 days after termination of employment or your engagement
as a consultant or that it may be exercised more than 30 days after such
termination. (If the option is an incentive stock option, it generally must be
exercised within three months of the date of termination or else it will become
a nonstatutory stock option.)

     Usually, you will not be able to exercise any unvested portion of your
option once you have left the Company or terminated your engagement as a
consultant.

     If you take a leave of absence, the Board has the unilateral right to
determine whether such leave of absence will be treated as a termination of your
employment or consulting relationship with the Company. Alternatively, the Board
may determine to suspend or otherwise delay the time or times at which shares
subject to your option vest during your leave.



11.   What if I leave the Company because of disability?

     Your option may, but need not, provide that it can be exercised at any time
within one year of termination of employment or engagement as a consultant due
to a permanent and total disability. Because disability, for these purposes, has
a specific meaning found in the Internal Revenue Code, you should ask the
Controller or Chief Financial Officer of the Company if you have any questions
regarding what constitutes permanent and total disability.



12.   What are the rights of my heirs upon my death?

     Your estate or persons having rights to your option by will or by the laws
of descent and distribution have the right to exercise your option as to any
vested portion if you were still employed by the Company or engaged as a
consultant at the time of death, or if so provided in your option, you died
within a specified period after your employment or engagement as a consultant
was terminated for any reason. Your option will specify the date by which the
option must be exercised. The option may, but need not, provide that it may be
exercised within eighteen months after your death.



13.   Can a relative or friend exercise my option?

     An option may only be exercised by the holder of the option. An incentive
stock option may not be transferred, and thus may only be exercised by you,
during your lifetime. In the case of a nonstatutory stock option, unless it
specifically provides for further transferability, it may be transferred during
your lifetime only pursuant to a qualified domestic relations order (generally
issued by a state court pursuant to a dissolution of marriage). You can provide
for the transfer of an incentive or nonstatutory option upon your death, either
(i) in your will, or (ii) by submitting a beneficiary designation on a form
approved by the Company to become effective upon your death. Under certain
circumstances, your spouse may have community property rights in the option.



14.   Can I sell the stock I receive from exercising my option right away?

     Generally, yes. The stock you receive upon exercise of your option is
freely tradable in most cases. If you exercise an incentive stock option, an
immediate sale may have certain tax

5.



--------------------------------------------------------------------------------



 



consequences, see Question 26. (See Question 20 if you are an officer or
director of the Company.)



15.   If I am aware of important non-public information, can I sell my stock
before this news is disclosed to the public? For example, if I know the Company
is having significant problems in developing an important product that
previously was announced or that the Company is about to acquire a competitor,
can I sell my stock before the Company puts out a press release?

     No. If you are aware of important inside information, you may not sell
shares of the Company’s stock, whether received upon exercise of an option or
otherwise, before dissemination of the information to the public. Basically,
“inside information” is information that is both very important (material) and
nonpublic (not disclosed through press releases, newspaper articles or otherwise
to the public that buys and sells securities). Whether information is material
will depend on the specific circumstances. A general test is whether
dissemination of the information to the public would be likely to affect the
market price of the Company’s stock or would be likely to be considered
important by people who are considering whether to buy or sell the Company’s
stock. Certainly if the information makes you want to buy or sell, it would
probably have the same effect on others. Material information may include
projections, estimates or proposals.

     If you are contemplating selling your stock and think you might have
“inside information” you should discuss your possible sale with the Chief
Financial Officer of the Company. If, after this discussion, it is determined
that the information is in fact inside information, you must wait to sell your
stock until after the information has been made public.



16.   Do I have to pay a commission when I exercise my option or when I sell the
stock?

     You pay no commission on exercise of options. Generally, to sell your
stock, you must take the stock certificate to a stock broker who can arrange for
its sale. You can expect to be charged a fee or commission if you use a stock
broker. The Company will not buy from you or sell on your behalf, or assist you
in selling, stock that you have purchased under the Option Plan. Officers and
directors are subject to restrictions on the sale of their stock. See Question
20 below.



17.   How can I make a gift of the stock I receive upon exercising an option?

     You may make a gift of stock by delivering the stock certificate, with the
transfer block on the back filled in and signed with the signature guaranteed by
a bank or stock broker (or by delivering the stock certificate together with an
“assignment separate from certificate” filled in, signed and the signature
similarly guaranteed) to the recipient of the gift. The recipient may then send
the certificate and associated paperwork to the Company’s transfer agent,
EquiServe Trust Company, N.A., 150 Royall Street, Canton, Massachusetts 02021,
to have the certificate transferred to the recipient’s name. If you have a
brokerage account, your broker will generally

6.



--------------------------------------------------------------------------------



 



be willing to take care of the mechanics of transfer. Please note that a gift of
stock acquired upon exercise of an incentive stock option may result in a
“disqualifying disposition,” for tax purposes. See Question 26.



18.   Does the Company pay dividends on its Common Stock?

     The Company currently is not paying dividends on its Common Stock and
presently intends to continue this policy in order to retain earnings for use in
its business.



19.   Does the Option Plan have any of the same benefits as a qualified
retirement plan (including a 401(k) plan) and will my participation in the
Option Plan affect my participation in the Company’s 401(k) plan?

     The Option Plan is not a qualified retirement plan and therefore does not
have the same tax deferral benefits, nor is the Option Plan subject to any
provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Your
participation in the Option Plan does not affect your ability to participate in
the Company’s 401(k) plan.



20.   Do special rules apply to me if I am an officer or director of the
Company?

     Yes. If you are an officer or director of the Company you should be aware
of securities laws that apply to grants of options to you and to your
transactions in stock received upon the exercise of options. In addition, you
must comply with the Company’s policy permitting officers and directors to sell
shares only during certain “window” periods. Furthermore, you are expected to
check with the Chief Financial Officer of the Company before selling any shares.
Your sale also must be made in accordance with the applicable requirements of
Rule 144 issued under the Securities Act of 1933 (i.e., selling through a
broker, possibly filing Form 144 with the Securities and Exchange Commission,
and not selling more shares than is permitted under the Rule).

     One of the laws that will apply to you as a director, and may apply to you
if you are an officer, are the short swing trading rules under Section 16 of the
Exchange Act. If you are an officer, the Company will have told you whether you
are subject to Section 16. If you are subject to Section 16 and need a reminder
about how Section 16 operates, you should review the Memorandum to Officers and
Directors, which you should have received, or ask the Controller of the Company
for another copy of the Memorandum.

     In general, when you are granted an option under the Option Plan, you are
deemed to have made a “purchase” on the grant date of the stock covered by the
option. However, this “purchase” is exempt from the application of Section 16
short-swing trading liability if the option was granted by the full Board or by
a committee composed of at least two non-employee directors. Generally, the
exercise of an option is not deemed to be the purchase of the stock. However,
the sale of stock you receive upon exercise of an option is a “sale” for
Section 16 purposes. If your sale of the stock acquired under the option occurs
within six months before or after any non-exempt purchase of Company stock by
you, then your sale could be matched with your non-exempt purchase. If your sale
of stock is subject to the short-swing trading rules of

7.



--------------------------------------------------------------------------------



 



Section 16, your profit (as determined under those rules) may have to be turned
over to the Company.

     Officers and directors should ensure that their broker-assisted exercises
(see Question 7) are properly structured with respect to timely settlement of
such exercises to avoid any violation of the prohibition against short sales
found in Section 16(c) of the Exchange Act and the prohibition on executive
loans under Section 402 of the Sarbanes-Oxley Act of 2002.

Part II

(Only Applicable For U.S. Employees)
Tax Issues Relating to Your Participation in the Option Plan

     The information in this Part II and the examples in Part III respond to
questions you may have about the federal tax consequences of participating in
the Option Plan. You should understand, however, that this tax information is
not complete. For example, it does not address state or local tax laws or the
application of laws if you are subject to tax laws in other countries.
Furthermore, because tax laws and regulations may change, and interpretations of
these laws and regulations can change the way the laws and regulations apply to
you, this information may need to be updated after the issuance of this
prospectus. Therefore, you should consult with a tax advisor if you have
questions relating to the tax consequences of participation in, and the sale of
shares received under, the Option Plan.

     The following table should help you locate particular questions you may
have with regard to the federal tax consequences of your participation in the
Option Plan.

      Type of Information

--------------------------------------------------------------------------------

  Relevant Questions and Answers

--------------------------------------------------------------------------------

For information regarding the tax consequences associated with the exercise of a
nonstatutory stock option and transfer of the acquired stock
  21, 22, 23, 24
For information regarding the tax consequences associated with the exercise of
an incentive stock option and transfer of the acquired stock
  24, 25, 26, 27, 28
For information regarding the tax consequences of using shares of stock already
owned to pay the exercise price of an option
  29, 30
For information relating to the alternative minimum tax
  31

8.



--------------------------------------------------------------------------------



 



21.   Do I have to pay tax when I receive a nonstatutory stock option or
exercise the nonstatutory stock option?

     You do not have to pay tax when you are granted a nonstatutory stock option
under the Option Plan.

     If you exercise a nonstatutory stock option when the market price of the
stock is higher than the exercise price of your option, you generally are
required to pay tax on the “profit”, that is, the difference between the
exercise price and the market price of the stock on the date of exercise. Your
profit on the exercise will be characterized as ordinary income.



22.   Will the Company withhold the amount of taxes due on exercise of a
nonstatutory stock option?

     Generally, when you exercise a nonstatutory stock option, the Company is
required by the IRS to withhold federal income and employment taxes from your
profit or to otherwise ensure that the tax due will be paid to the IRS.
Additional amounts usually will be withheld for state taxes. Generally, the
Company can take a business expense deduction on the amount of the profit you
received upon exercise of your nonstatutory option. The Board may provide you
with the choice of paying your withholding obligation by withholding shares
valued at the withholding amount from the shares that would otherwise be
delivered to you on exercise of the option or permitting you to deliver shares
you already own that have a value equal to the withholding amount. You should
check the terms of your option.



23.   How much tax do I pay when I sell stock received pursuant to the exercise
of a nonstatutory stock option?

     If you exercised your nonstatutory stock option when the exercise price was
lower than the market price, you generally should have paid tax on the “profit”
at the time of exercise. Upon the sale of your stock (or other taxable
transfer), you generally will recognize a gain or loss equal to the difference
between the sales price and the market price at the time of exercise. Your gain
or loss will be characterized as a long-term capital gain or loss if you held
the stock for more than one year from the date the option was exercised and a
short-term capital gain or loss if you held the stock for one year or less.



24.   What is the difference between ordinary income and capital gains and
losses for federal tax purposes?

     Ordinary income and capital gains rates vary with income level. Currently,
the maximum marginal tax rate applicable to ordinary income and short-term
capital gains is 35% (in 2003). The maximum marginal tax rate is 15% for
long-term capital gains (after May 5, 2003). Additionally, capital gains and
losses are subject to certain other provisions of the Internal Revenue Code not
applicable to ordinary income. Consult your tax advisor for more information
regarding the rates that apply to you.

9.



--------------------------------------------------------------------------------



 



25.   Do I have to pay tax when I receive or exercise an incentive stock option?

     You do not have to pay tax when you are granted an incentive stock option
under the Option Plans. Except for the possible application of the alternative
minimum tax (see Question 31), you pay no tax upon exercise of an incentive
stock option until you dispose of the stock you acquire.



26.   How is my profit taxed when I do dispose of the stock received on exercise
of an incentive stock option? What if I lose money?

     How your profit or loss is characterized will depend on how much time
passed after both the date the incentive stock option was granted and the date
you exercised the option.

     You should be aware that transfer of legal title to the stock received upon
exercise of an incentive stock option in a transaction that is not a sale may
still be taxable as a disposition of the stock. Generally, such transfers
include gifts, but do not include a pledge of the stock as security for a loan,
a transfer into joint ownership with right of survivorship if you remain one of
the joint owners, or a transfer by bequest or inheritance, or certain transfers
to a spouse or former spouse incident to a divorce.

     If the date on which you dispose of the stock is more than two years from
the date on which the incentive stock option was granted and more than one year
from the date on which you exercised the option, your entire gain or loss is
characterized as long-term capital gain or loss.

     If you dispose of your stock within two years from the date on which the
option was granted or within one year from the date on which you exercised your
option, a portion of your profit will be characterized as ordinary income and
the transfer will be a “disqualifying disposition.” The portion of your profit
that is characterized as ordinary income upon a disqualifying disposition is
equal to the lesser of:

     (a) the difference between the market price of the stock on the date you
exercised the option and the exercise price of the option, or

     (b) the difference between the sales price and the exercise price of the
option.

     Please note that if the disqualifying disposition occurs pursuant to a
transaction in which a loss (if sustained) could not be recognized, the amount
of ordinary income is equal to the amount specified in clause (a) even if the
amount in clause (b) is lower.

     Any profit you make over the amount characterized as ordinary income is
characterized as capital gain, which will be long-term or short-term depending
on whether the stock was held for more than one year from the date of exercise.

     For an example of how these rules are applied, see Example A in Part III.

10.



--------------------------------------------------------------------------------



 



     If you lose money on the sale of the stock you generally will be able to
report the loss as a capital loss, which will be long-term or short-term
depending on whether the stock was held for more than one year from the date of
exercise. However, in some instances the Internal Revenue Code provides
exceptions to this general rule that prohibit reporting a loss on the sale of
your stock. Some examples of exceptions to the general rule are: (a) selling
your stock to certain family members such as your spouse or your parents, and
(b) selling your stock within thirty days before or after purchasing other stock
of the Company. For example, if you sell your stock to your spouse, whether or
not at a loss, you will be taxed on the difference between the market price of
the stock on the date of exercise and the exercise price. These are only some
examples of the application of the Internal Revenue Code. You should consult
with your personal tax advisor for more information on how the Internal Revenue
Code and other tax laws apply to your situation. Also, see Question 31 for a
general discussion of the possible effects of a disposition of the stock on
liability for alternative minimum tax.



27.   Is there any withholding on the exercise of my incentive stock option or
the sale of the stock acquired on exercise?

     Currently, there is no withholding required upon the exercise of an
incentive stock option or on the sale of stock acquired on exercise. The Company
generally is required to report to the IRS any ordinary income recognized by you
as a result of a sale that is a disqualifying disposition described in Question
26.



28.   Do I have to notify the Company after I sell my stock?

     Yes, in some cases. If you dispose of stock received pursuant to an
incentive stock option within two years after the date the option was granted to
you or within one year after you exercise your option, you should notify
Investor Relations of the number of shares sold, the sales price and the option
the shares came from within fifteen days of the date on which you disposed of
the stock



29.   What are the tax consequences if I use shares I already own to pay the
exercise price of a nonstatutory stock option?

     If you pay the exercise price of a nonstatutory stock option with shares of
the Company that you already own, you will have a tax-free exchange of the
previously held shares of stock for an equivalent number of the shares of stock
received under the option. If you receive additional shares in the exchange, you
will pay taxes on ordinary income equal to the difference between the market
value on the date of exercise of such additional shares and the amount of cash,
if any, you paid upon exercise.

     The tax basis and capital gain holding period of the shares received under
the option in the tax-free exchange will be the same as the tax basis and
holding period of the shares used to pay the exercise price. The tax basis of
the additional shares you receive will equal the amount of ordinary income you
had to report and the amount of any cash paid on exercise, and your holding
period for the additional shares will begin on the date of exercise.

     For an example of how these rules are applied, see Example B in Part III.

11.



--------------------------------------------------------------------------------



 



30.   What are the tax consequences if I use shares I already own to pay the
exercise price of an incentive stock option?

     Under IRS proposed regulations, the use of Company shares to pay the
exercise price of an option is a tax-free exchange with respect to the shares
being surrendered. Therefore, the tax basis and capital gains holding period of
an equal number of shares you receive upon the exercise of the option will be
the same as the tax basis and holding period of the shares you use to pay the
exercise price. In general, the tax basis of the additional shares you receive,
if any, will equal the amount of any ordinary income you must report and the
amount of any cash you pay on exercise, and your holding period for the
additional shares will begin on the date of exercise.

     Special tax rules apply, however, if the shares being surrendered to
exercise a stock option were acquired on the exercise of an incentive stock
option (or pursuant to a purchase right granted under an employee stock purchase
plan that meets the requirements of Section 423 of the Internal Revenue Code)
and have not been held more than one year from exercise and more than two years
from the date the option (or purchase right) was granted. In such event, the
surrender of such shares may not be a tax-free exchange. Also, special tax basis
and holding period rules apply when the stock option being exercised is an
incentive stock option.

     Because these tax consequences can be complicated, you should consult your
tax advisor if your option agreement permits you to use Company shares to
exercise your option and you wish to do so.

     For an example of how these rules might be applied, see Example C in
Part III.



31.   What are the tax consequences of my exercise of options if I am subject to
the alternative minimum tax?

     The alternative minimum tax is a separately computed tax equal to 26% of so
much of your “alternative minimum taxable income” up to $175,000 as exceeds a
specified exemption amount and 28% on additional alternative minimum taxable
income. The alternative minimum tax is imposed only if and to the extent you
would pay more tax if your taxes are computed pursuant to the alternative
minimum tax rules than the tax you would pay if computed in the regular manner.
The alternative minimum tax takes into account what are called tax preference
items and other adjustments that are not taken into account when calculating
taxes in the regular manner. One of the adjustments is the inclusion in taxable
income of the excess between the exercise price of an incentive stock option and
the market price of the stock on the date of such option’s exercise, if that
amount constitutes a profit. You can avoid such excess being included in
alternative minimum taxable income by selling that stock before the end of that
tax year, but regular income tax may be due as a result. Any alternative minimum
tax paid entitles you to a possible credit against regular tax (but not
alternative minimum tax) in later tax years. When you sell your stock in a later
year than the year in which the option was exercised, you are allowed, for
purposes of calculating your alternative minimum tax in that later year of sale,
to increase your basis in your stock by the adjustment amount previously
included in your alternative minimum taxable income in the earlier year of
exercise.

12.



--------------------------------------------------------------------------------



 



Part III

Examples

Example A — Disqualifying Dispositions (Question 26):

     Assume you were granted an incentive stock option on January 1, 2003 for 10
shares at an exercise price of $8.00 per share. You exercise the option on
January 1, 2004 when the market price is $10.00 per share and you sell the stock
on July 1, 2004 when the market price is $9.00 per share for a $10.00 aggregate
gain. Because you did not hold the stock until a date that is more than two
years after the date of grant and more than one year from the date of exercise,
all or a portion of your gain is ordinary income. The amount of ordinary income
per share is equal to the lesser of (a) $10.00 (market price on date of
exercise) - $8.00 (exercise price) = $2.00 per share or (b) $9.00 (sale price) -
$8.00 (exercise price) = $1.00 per share. Therefore, the amount of ordinary
income is equal to $1.00 per share, or $100.00 in the aggregate.

Example B — Stock for Stock Exercise of a Nonstatutory Stock Option (Question
29):

     Assume that on January 1, 2003 you bought 10 shares of stock on the open
market when the market price was $6.00 per share. On January 1, 2004, when the
market price is $10.00 per share, you exercise a non-qualified stock option to
purchase 20 shares at an exercise price of $9.00 per share for an aggregate
exercise price of $180.00. Using all of your previously owned shares to pay
$100.00 of the exercise price (10 shares x $10.00 market price), you pay $80.00
cash for the remainder of the exercise price. On the date of exercise, you are
deemed to have a tax-free exchange of the 10 previously owned shares for 10
equivalent new shares. You will also recognize ordinary income of $20.00 equal
to the market price of the 10 additional new shares you receive, $100.00, minus
the amount of cash you paid on exercise, $80.00.

     If you sell all 20 shares that you received upon exercise of the option for
$11.00 per share on March 1, 2004, you will recognize a $5.00 per share gain on
the 10 equivalent new shares ($11.00 per share — $6.00 per share (purchase price
of original shares)), which will be long-term capital gain because you are
allowed to add the period which you held the original 10 shares to the period
you held the 10 equivalent new shares. You will also recognize a $10.00
aggregate gain on the 10 additional new shares, calculated as follows: $110.00
(10 shares x $11.00 market price) minus the sum of (a) $80.00 (the amount of
cash paid for the shares) and (b) $20.00 (the amount of income recognized upon
exercise of the option). This gain will be characterized as short-term capital
gain because you held the stock for only two months.

Example C — Stock for Stock Exercises of an Incentive Stock Option (Question
30):

     Assume you purchased 18 shares on the open market for $6.00 per share on
January 1, 2003. On February 1, 2004, when the market price is $10.00 per share,
you exercise an incentive stock option to purchase 20 shares at an exercise
price of $9.00 per share, for an aggregate exercise price of $180.00, using all
of your 18 previously-owned shares to pay the exercise price. On the date of
exercise, you are deemed to have made a tax-free exchange of the 18 previously
owned shares for 18 equivalent new shares and to have acquired 2 additional new
shares.

13.



--------------------------------------------------------------------------------



 



     Because the shares delivered in payment of the exercise price were
previously-owned shares not acquired upon exercise of an incentive stock option
or under an employee stock purchase plan as defined in Section 423 of the Code,
no disqualifying disposition occurred in the exchange and no ordinary income was
recognized at the time of the exchange. However, you will recognize an
adjustment to your alternative minimum taxable income of $10.00 per additional
share or $20.00 for the 2 additional shares. Therefore the basis in the 18
equivalent new shares is the same as the basis of the original shares: $6.00 per
share. However, for purposes of calculating ordinary income on a disqualifying
disposition, the amount treated as having been paid for such equivalent new
shares is equal to their fair market value on the date of exercise ($10.00 per
share). The basis in the 2 additional new shares is $0 per share.

     If you sell 15 of the shares on September 1, 2004 at $11.00 per share, such
shares are deemed to be sold in a disqualifying disposition because the
disposition is less than one year after the date of exercise. Since the
additional new shares have a lower basis ($0 per share) than the equivalent new
shares ($6.00 per share), they will be treated as having been disposed of first.
Therefore you will be considered to have sold the 2 additional new shares and 13
of the equivalent new shares.

     You will recognize no ordinary income with respect to the equivalent new
shares since there is no difference between their fair market value on the date
of exercise and the amount treated as having been paid for such shares. However,
you will recognize capital gain with respect to the equivalent new shares in the
amount of $65.00 (13 shares times $5.00 per share ($11.00 sale price minus $6.00
basis)). Such capital gain will be long-term since the holding period for such
equivalent new shares includes the holding period for the original shares
exchanged therefor and is, thus, 20 months.

     You will recognize ordinary income with respect to the additional new
shares in the amount of $20.00 (2 shares times $10.00 per share ($10 fair market
value on the date of exercise minus $0 basis in these shares)). You will
recognize capital gain on such additional new shares in the amount of $2.00 (2
shares times $1.00 per share ($11.00 sale price minus $10.00 recognized as
ordinary income)). Such capital gain will be short-term since the holding period
for such additional new shares begins on the date of exercise and is therefore
only seven months.

14.